DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of German parent Application No. DE102020005366.1 (filed on 09/01/2020) and DE102021 003431.7 (filed on 07/02/2021) was received with the present application.

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.


Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 7 (plug-in axle describe in paragraph 0067) and 64 (connecting portion describe in paragraph 0086). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in Figure 2b, the reference character “19” has been used to designate both a pin and another distinct feature of a multi-sprocket arrangement. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because the reference character “68” has been used to designate both a direction (in Figure 9a) and a securing element (in Figure 10a) (see also paragraphs 0087-0088 and 0114). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Abstract

The abstract of the disclosure is objected to because it exceeds the 150 word limit set forth in the MPEP § 608.01(b). Correction is required.

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Specification

The disclosure is objected to because of the following informalities that requires appropriate corrections:
In paragraph 0084, line 5, the phrase “the shaft portion 56” should read “the shaft portion 36”.
In paragraph 0084, line 8, the phrase “the shaft portion 38” should read “the shaft portion 36”.

Claim Objections

Claims 1-3, 5, 8-11, 13-17, and 19 are objected to because of the following informalities that requires appropriate corrections: 
In claim 1, line 8, the limitation “the mounted state” should read “a mounted state”.
In claim 1, line 16, the limitation “the external thread” should read “the at least one external thread”.
In claim 2, line 1-2, the limitation “the at least one sprocket together with” should read “the at least one sprocket of the at least two smallest sprockets together with”.
In claim 3, line 1-2, the limitation “the at least two of the smallest sprockets” should read “the at least two smallest sprockets”.
In claim 5, line 1, the limitation “the external thread” should read “the at least one external thread”.
In claim 8, line 2, the limitation “the outer circumference” should read “an outer circumference”.
In claim 9, line 2-3, the limitation “the snap hooks have such an elasticity that a sprocket or an arrangement of a plurality of sprockets is formed with an inner diameter which is smaller than the outer diameter” should read “the snap hooks have such an elasticity, that a sprocket of the multi-sprocket arrangement or an arrangement of a plurality of sprockets of the multi-sprocket arrangement is formed with an inner diameter which is smaller than an outer diameter”.
In claim 10, line 3, the limitation “the external thread” should read “the at least one external thread”.
Claim 11 should start at a different/ independent line instead of being presented at the end of claim 10 limitations. Furthermore, the spacing between the words in the claim 11 limitation should be properly formatted.
In claim 13, line 4, the limitation “the external thread” should read “the at least one external thread”.
In claim 14, line 5, the limitation “the complementary connecting thread” should read “the complementary second connecting thread”.
In claim 15, line 4, the limitation “the stop portion” should read “the axially outer stop portion”.
In claim 15, line 5, the limitation “the complementary connecting thread” should read “the complementary second connecting thread”.
In claim 16, line 1-2, the limitation “the at least one sprocket received” should read “the at least one sprocket of the at least two smallest sprockets received”.
In claim 17, line 1-2, the limitation “the external thread” should read “the at least one external thread”.
In claim 19, line 9, the limitation “a driver” should read “the driver”.
In claim 19, line 20, the limitation “the external thread” should read “the at least one external thread”.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 13-15, and 17-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation “the sprocket” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recite the limitation “the first and second connecting threads are arranged between the shaft portion and the external thread” (in lines 3-4) render the claim vague and indefinite. Lines 13-14 of the parent claim 1 recites the external thread being a feature provided on the shaft portion of the locking screw arrangement, while line 3 of the parent claim 10 recites the external thread being assigned to the shaft portion that is part of the first component forming the locking screw arrangement; therefore, it is unclear how the first and second connecting threads of the respective first and second components are arranged between the shaft portion and the external thread, when said external thread is previously described as being a feature of the shaft portion and the first component. Clarification by the applicant is required.

Claim 14 recites the limitation “the region of the shaft portion” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. Lines 13-14 of the parent claim 1 recites “the shaft portion has an axially outer stop portion at one end region and at least one external thread at an opposite end region”; therefore, it is unclear if  “the region of the shaft portion” recited in claim 14 is referring to the end region of the shaft portion that includes the axially outer stop portion, the end region of the shaft portion that includes the at least one external thread, or if its referring to an entirely distinct region of the shaft portion that is independent of the regions described in parent claim 1. Clarification by the applicant is required.

Claim 15 recite the limitation “the first and second connecting threads are arranged between the shaft portion and the stop portion” (in lines 3-4) render the claim vague and indefinite. Line 13 of the parent claim 1 recites the axially outer stop portion being a feature provided on the shaft portion of the locking screw arrangement, while lines 3-4 of the parent claim 10 recites the axially outer stop portion being formed on the second component of the locking screw arrangement; therefore, it is unclear how the first and second connecting threads of the respective first and second components are arranged between the shaft portion and the axially outer stop portion, when said axially outer stop portion is previously described as being a feature of the shaft portion and the second component. Clarification by the applicant is required.

Claim 17 recites the limitation “the smallest sprocket” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites the limitation “the smallest sprocket” in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10-11, and 13-17 are rejected under 35 U.S.C. 102(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Chen (U.S. PGPUB 2017/0021667 A1).

In regards to claim 1, Chen teach (Figures 1-5) a multi-sprocket assembly (enhanced bicycle hub apparatus composed of the hub body 10, the freewheel unit 20, the connecting sleeve 30 with the nut 34, and the external freewheel 40) for a rear wheel assembly for a bicycle with a derailleur system (as disclosed in paragraph 0002), comprising: a multi-sprocket arrangement (freewheel unit 20 and external freewheel 40), and a locking screw arrangement (connecting sleeve 30 with the nut 34); the multi-sprocket arrangement (connecting sleeve 30 with the nut 34) being configured to be couplable with a driver (hub body 10) of the rear wheel assembly (enhanced bicycle hub apparatus composed of the hub body 10, the freewheel unit 20, the connecting sleeve 30 with the nut 34, and the external freewheel 40) in a torque-transmitting manner (via the axial connecting grooves 121 on the ratchet sleeve 12 of the hub body 10); the multi-sprocket arrangement (freewheel unit 20 and external freewheel 40) including at least eleven sprockets (sprockets 201 of the first freewheel 21, the sprockets 201 of the second freewheel 22, the connecting sprockets 23 of the freewheel unit 20, and the external sprockets 41 of the external freewheel 40; paragraph 0019 disclosed, the freewheel unit 20 and the external freewheel 40 include total of twelve sprockets) with differing numbers of teeth (as clearly illustrated in figures 1-3); the multi-sprocket assembly (enhanced bicycle hub apparatus composed of the hub body 10, the freewheel unit 20, the connecting sleeve 30 with the nut 34, and the external freewheel 40) being configured such that, in the mounted state (as illustrated in figures 1 and 5), at least two smallest sprockets (external freewheel 40) of the multi-sprocket arrangement (freewheel unit 20 and external freewheel 40) are axially fixed to the driver (hub body 10) via the locking screw arrangement (connecting sleeve 30 with the nut 34); the locking screw arrangement (connecting sleeve 30 with the nut 34) having a shaft portion (connecting sleeve 30, which includes the connecting portion 32, the through portion 33, and the locking portion 35) for receiving at least one sprocket (smallest external sprocket 41) of the at least two smallest sprockets (external freewheel 40); the shaft portion (connecting sleeve 30) having an axially outer stop portion (nut 34) at one end region and at least one external thread (outer threaded segment of the connecting portion 32) at an opposite end region; the at least one external thread (outer threaded segment of the connecting portion 32) configured to be screwed into an associated internal thread (inner threaded segment 122 in the ratchet sleeve 12 of the hub body 10) so as to fix the locking screw arrangement (connecting sleeve 30 with the nut 34); wherein, the at least one external thread (outer threaded segment of the connecting portion 32) of the shaft portion (connecting sleeve 30) has an outer diameter (outer diameter of the connecting portion 32) which is larger than an outer diameter of a region of the shaft portion (outer diameter of the through portion 33) that receives the at least one sprocket (smallest external sprocket 41) of the at least two smallest sprockets (external freewheel 40) (figures 2-5 clearly illustrate, the connecting portion 32 of the connecting sleeve 30 having a larger overall diameter than the through portion 33 of the connecting sleeve 30) (see also paragraphs 0018-0021).

In regards to claims 2-7, Chen teach all intervening claim limitations a shown above. Chen further teach (Figures 1-5), the at least one sprocket (smallest external sprocket 41) of the at least two smallest sprockets (external freewheel 40) together with a connecting portion (engaging portion 421) of the at least one sprocket (smallest external sprocket 41) being received on the shaft portion (connecting sleeve 30, which includes the connecting portion 32, the through portion 33, and the locking portion 35); the connecting portion (engaging portion 421) of the at least two smallest sprockets (external freewheel 40) that is received on the shaft portion (connecting sleeve 30), lying in between the two smallest sprockets (two smallest adjacent external sprockets 41); the at least one sprocket (smallest external sprocket 41) of the at least two smallest sprockets (external freewheel 40) that is received on the shaft portion (connecting sleeve 30), being formed in a self-supporting manner (as clearly illustrated in figures 2-4); the at least one external thread (outer threaded segment of the connecting portion 32) of the shaft portion (connecting sleeve 30) being formed integrally on the shaft portion (connecting sleeve 30) or is produced integrally therewith; and the locking screw arrangement (connecting sleeve 30 with the nut 34) having at least one joint (outer threaded segment 331 of the through portion 33) that runs orthogonally or parallel to an axis of rotation (central axis extending through the center of the freewheel unit 20 and the external freewheel 40) of the multi-sprocket arrangement (freewheel unit 20 and external freewheel 40); wherein, the axially outer stop portion (nut 34) is releasable from the shaft portion (connecting sleeve 30) and is designed in the form of a securing element which is connectable to the shaft portion (connecting sleeve 30) so as to engages in a groove of the shaft portion (grooves formed by the outer threaded segment 331 on the through portion 33 of the connecting sleeve 30).

In regards to claims 10-11, Chen teach all intervening claim limitations a shown above. Chen further teach (Figures 1-5), the locking screw arrangement (connecting sleeve 30 with the nut 34) comprising a first component (connecting sleeve 30) and a second component (nut 34) that are releasable from one another; the at least one external thread (outer threaded segment of the connecting portion 32) being assigned to the shaft portion (connecting portion 32, the through portion 33, and the locking portion 35 of the connecting sleeve 30) that is incorporated by the first component (connecting sleeve 30); and the axially outer stop portion (nut 34) being incorporated by the second component (nut 34); wherein, the first and second components (connecting sleeve 30 and the nut 34) are screwable to each other.

In regards to claim 13, Chen teach all intervening claim limitations a shown above. Chen further teach (Figures 1-5), the first component (connecting sleeve 30) having a first connecting thread (outer threaded segment 331 of the through portion 33) that is configured to engage with a complementary second connecting thread (inner threaded segment of the nut 34 that engages the outer threaded segment 331 of the through portion 33, as described in paragraphs 0018-0019 and as clearly illustrated in figure 5) of the second component (nut 34); the first and second connecting threads (outer threaded segment 331 of the through portion 33 and the inner threaded segment of the nut 34) are arranged between the shaft portion (through portion 33 of the connecting sleeve 30) and the at least one external thread (outer threaded segment of the connecting portion 32); wherein, the first connecting thread (outer threaded segment 331 of the through portion 33) is one of an external thread (as clearly illustrated in figures 2-5), and the complementary second connecting thread (inner threaded segment of the nut 34) is an internal thread (as clearly illustrated in figures 2-5).

In regards to claim 14, Chen teach all intervening claim limitations a shown above. Chen further teach (Figures 1-5), the first component (connecting sleeve 30) having a first connecting thread (outer threaded segment 331 of the through portion 33) that is configured to engage with a complementary second connecting thread (inner threaded segment of the nut 34 that engages the outer threaded segment 331 of the through portion 33, as described in paragraphs 0018-0019 and as clearly illustrated in figure 5) of the second component (nut 34); the first and second connecting threads (outer threaded segment 331 of the through portion 33 and the inner threaded segment of the nut 34) are arranged in a region of the shaft portion (through portion 33 of the connecting sleeve 30) and the at least one external thread (outer threaded segment of the connecting portion 32); wherein, the first connecting thread (outer threaded segment 331 of the through portion 33) is one of an external thread (as clearly illustrated in figures 2-5), and the complementary second connecting thread (inner threaded segment of the nut 34) is an internal thread (as clearly illustrated in figures 2-5).

In regards to claim 15, Chen teach all intervening claim limitations a shown above. Chen further teach (Figures 1-5), the first component (connecting sleeve 30) having a first connecting thread (outer threaded segment 331 of the through portion 33) that is configured to engage with a complementary second connecting thread (inner threaded segment of the nut 34 that engages the outer threaded segment 331 of the through portion 33, as described in paragraphs 0018-0019 and as clearly illustrated in figure 5) of the second component (nut 34); the first and second connecting threads (outer threaded segment 331 of the through portion 33 and the inner threaded segment of the nut 34) are arranged between the shaft portion (through portion 33 of the connecting sleeve 30) and the axially outer stop portion (nut 34); wherein, the first connecting thread (outer threaded segment 331 of the through portion 33) is one of an external thread (as clearly illustrated in figures 2-5), and the complementary second connecting thread (inner threaded segment of the nut 34) is an internal thread (as clearly illustrated in figures 2-5).

In regards to claims 16-17, Chen teach all intervening claim limitations a shown above. Chen further teach (Figures 1-5), the at least one sprocket (smallest external sprocket 41) of the at least two smallest sprockets (external freewheel 40) that is received on the shaft portion (connecting sleeve 30, which includes the connecting portion 32, the through portion 33, and the locking portion 35) being rotatable relative to the locking screw arrangement (connecting sleeve 30 with the nut 34); and the outer diameter of the at least external thread (outer diameter of the outer threaded segment on the connecting portion 32) of the shaft portion (connecting sleeve 30) being larger than an inner diameter of a smallest sprocket (inner diameter of the smallest external sprocket 41) of the multi-sprocket arrangement (freewheel unit 20 and external freewheel 40) (figures 4-5 clearly illustrate, the connecting portion 32 of the connecting sleeve 30 having a larger overall diameter than the inner circular opening of the smallest external sprocket 41 and the engaging portion 421 of the smallest external sprocket 41).

Claims 1 and 19 are rejected under 35 U.S.C. 102(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Tokuyama et al. (U.S. PGPUB 2016/0167737 A1 hereinafter referred to as “Tokuyama”).

In regards to claim 1, Tokuyama teach (Figures 1-4) a multi-sprocket assembly (combine structure of the rear hub assembly 29 and the rear sprocket assembly 50) for a rear wheel assembly (combine structure of the rear wheel 19, the rear hub assembly 29, and the rear sprocket assembly 50) for a bicycle (bicycle 1) with a derailleur system (gear change portion 30), comprising: a multi-sprocket arrangement (rear sprocket assembly 50), and a locking screw arrangement (second tubular member 43 with the lock nut 71); the multi-sprocket arrangement (rear sprocket assembly 50) being configured to be couplable with a driver (first tubular member 41 of the rear hub assembly 29, which is connected to the rear hub shell 37 via the inner member 47) of the rear wheel assembly (combine structure of the rear hub assembly 29 and the rear sprocket assembly 50) in a torque-transmitting manner (via the engagement between the first splines 41b on the first body portion 41a of the first tubular member 41 and the third splines 53a formed in the first hole portions 53 of the first rear sprocket assembly 51); the multi-sprocket arrangement (rear sprocket assembly 50) including at least eleven sprockets (sprockets 50a-50k of the first rear sprocket assembly 51 and the second rear sprocket assembly 52 that forms the rear sprocket assembly 50) with differing numbers of teeth (as disclosed in paragraphs 0072-0078 & 0080-0086 and as clearly illustrated in figure 4); the multi-sprocket assembly (rear sprocket assembly 50) being configured such that, in the mounted state (as illustrated in figure 2), at least two smallest sprockets (second rear sprocket assembly 52) of the multi-sprocket arrangement (rear sprocket assembly 50) are axially fixed to the driver (first tubular member 41 of the rear hub assembly 29) via the locking screw arrangement (second tubular member 43); the locking screw arrangement (second tubular member 43) having a shaft portion (second body portion 43a of the second tubular member 43) for receiving at least one sprocket (sprockets 50J and 50K) of the at least two smallest sprockets (second rear sprocket assembly 52); the shaft portion (second body portion 43a of the second tubular member 43) having an axially outer stop portion (lock nut 71) at one end region and at least one external thread (second male screw portion 43e on the coupling portion 43b of the second tubular member 43) at an opposite end region; the at least one external thread (second male screw portion 43e on the coupling portion 43b of the second tubular member 43) configured to be screwed into an associated internal thread (first female screw portion 41d in the first body portion 41a of the first tubular member 41) so as to fix the locking screw arrangement (second tubular member 43 with the lock nut 71); wherein, the at least one external thread (second male screw portion 43e on the coupling portion 43b of the second tubular member 43) of the shaft portion (second body portion 43a of the second tubular member 43) has an outer diameter (outer diameter if the coupling portion 43b) which is larger than an outer diameter of a region of the shaft portion (portion of the outer diameter of the second body portion 43a that has the second splines 43c) that receives the at least one sprocket (sprockets 50J and 50K) of the at least two smallest sprockets (second rear sprocket assembly 52) (figures 2-3 clearly illustrate, the coupling portion 43b of the second tubular member 43 having a larger overall diameter than the second body portion 43a of the second tubular member 43 that defines the second splines 43c) (see also paragraphs 0045-0086).

In regards to claim 19, Tokuyama teach (Figures 1-4) a rear wheel assembly (combine structure of the rear wheel 19, the rear hub assembly 29, the gear change portion 30, and the rear sprocket assembly 50) for a bicycle (bicycle 1) with a derailleur system (gear change portion 30), comprising: a rear wheel hub (rear hub shaft 35 of the rear hub assembly 29) that can be arranged between two opposite frame portions of a bicycle frame (rear part of the frame 11), a driver (first tubular member 41 of the rear hub assembly 29, which is connected to the rear hub shell 37 via the inner member 47) rotatably coupled to the rear wheel hub (hub shaft 35 of the rear hub assembly 29), and a multi-sprocket assembly (combine structure of the rear hub assembly 29 and the rear sprocket assembly 50); the multi-sprocket assembly (combine structure of the rear hub assembly 29 and the rear sprocket assembly 50) including: a multi-sprocket arrangement (rear sprocket assembly 50), and a locking screw arrangement (second tubular member 43 with the lock nut 71); the multi-sprocket arrangement (rear sprocket assembly 50) being configured to be couplable with the driver (first tubular member 41 of the rear hub assembly 29) of the rear wheel assembly (combine structure of the rear hub assembly 29 and the rear sprocket assembly 50); the multi-sprocket arrangement (rear sprocket assembly 50) having at least eleven sprockets (sprockets 50a-50k of the first rear sprocket assembly 51 and the second rear sprocket assembly 52 that forms the rear sprocket assembly 50) with differing numbers of teeth (as disclosed in paragraphs 0072-0078 & 0080-0086 and as clearly illustrated in figure 4); the multi-sprocket assembly (rear sprocket assembly 50) being configured such that, in the mounted state (as illustrated in figure 2), at least two smallest sprockets (second rear sprocket assembly 52) of the multi-sprocket arrangement (rear sprocket assembly 50) are axially fixed to the driver (first tubular member 41 of the rear hub assembly 29) via the locking screw arrangement (second tubular member 43); the locking screw arrangement (second tubular member 43) having a shaft portion (second body portion 43a of the second tubular member 43) for receiving at least one sprocket (sprockets 50J and 50K) of the at least two smallest sprockets (second rear sprocket assembly 52); the shaft portion (second body portion 43a of the second tubular member 43) having an axially outer stop portion (lock nut 71) at one end region and at least one external thread (second male screw portion 43e on the coupling portion 43b of the second tubular member 43) at an opposite end region; the at least one external thread (second male screw portion 43e on the coupling portion 43b of the second tubular member 43) configured to be screwed into an associated internal thread (first female screw portion 41d in the first body portion 41a of the first tubular member 41) so as to fix the locking screw arrangement (second tubular member 43 with the lock nut 71); the at least one external thread (second male screw portion 43e on the coupling portion 43b of the second tubular member 43) of the shaft portion (second body portion 43a of the second tubular member 43) having an outer diameter (outer diameter if the coupling portion 43b) which is larger than an outer diameter of a region of the shaft portion (portion of the outer diameter of the second body portion 43a that has the second splines 43c) that receives the at least one sprocket (sprockets 50J and 50K) of the at least two smallest sprockets (second rear sprocket assembly 52) (figures 2-3 clearly illustrate, the coupling portion 43b of the second tubular member 43 having a larger overall diameter than the second body portion 43a of the second tubular member 43 that defines the second splines 43c); wherein, the multi-sprocket assembly (rear sprocket assembly 50) of the multi-sprocket assembly (combine structure of the rear hub assembly 29 and the rear sprocket assembly 50) is non-rotatably coupled (via the engagement between the first splines 41b on the first body portion 41a of the first tubular member 41 and the third splines 53a formed in the first hole portions 53 of the first rear sprocket assembly 51) to the drive (first tubular member 41 of the rear hub assembly 29) (see also paragraphs 0045-0086).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Braedt et al. (U.S. PGPUB 2015/0024884 A1 hereinafter referred to as “Braedt”).

In regards to claim 8-9, Chen teach all intervening claim limitations a shown above. Yet, Chen fail to disclose, the axially outer stop portion (nut 34) being formed by a plurality of snap hooks that are distributed over an outer circumference of the locking screw arrangement (connecting sleeve 30 with the nut 34), or a plurality of snap hooks having an elasticity and an outer diameter that allows a sprocket/ plurality of sprockets (external sprockets 41 of the external freewheel 40) of the multi-sprocket arrangement (freewheel unit 20 and external freewheel 40) to be pushed over the plurality of snap hooks in order to position said sprocket/ plurality of sprockets on a region of the shaft portion (through portion 33 of the connecting sleeve 30) of the locking screw arrangement (connecting sleeve 30 with the nut 34).
Nevertheless, Braedt teach (Figures 22-25) a multi-sprocket assembly (multiple-sprocket arrangement 410) comprising: a multi-sprocket arrangement (sprocket assembly 416) being couplable with a driver (hub sleeve 414) of the rear wheel assembly (multiple-sprocket arrangement 410), and a locking screw arrangement (receiving body 412) that axially fix at least two smallest sprockets of the multi-sprocket arrangement (sprockets 418, 420, and 422 of the sprocket assembly 416) to the driver (hub sleeve 414); the locking screw arrangement (receiving body 412) including a shaft portion (cylindrical section 446 with the threaded sections 50, the locking groove 432, the snap-in nose 432a, and the support section 432b) for receiving at least one sprocket of the at least two sprockets (sprockets 418 and 420 of the sprocket assembly 416), and an axially outer stop portion (locking groove 432, the snap-in nose 432a, and the support section 432b) at one end region of the shaft portion (cylindrical section 446); the axially outer stop portion (locking groove 432, the snap-in nose 432a, and the support section 432b) being formed by a plurality of snap hooks (support section 432b) that are distributed over the outer circumference of the locking screw arrangement (receiving body 412); the plurality of snap hooks (support section 432b) having an elasticity; a sprocket/ plurality of sprockets of the multi-sprocket arrangement (sprocket 422 of the sprocket assembly 416) formed with an inner diameter (inner diameter of the flange section 426 of the sprocket 422, which defines the snap-in protrusion 430) that is smaller than an outer diameter of the plurality of snap hooks (outer diameter of the support section 432b); wherein, said sprocket/ plurality of sprockets (sprocket 422 of the sprocket assembly 416) can be pushed over the plurality of snap hooks (support section 432b) so that said sprocket/ plurality of sprockets (sprocket 422 of the sprocket assembly 416) is/ are received in a region of the shaft portion (locking groove 432 of the receiving body 412) (see also paragraphs 0110-0115).
Accordingly, using the additional suggestions in Braedt, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the locking screw arrangement in Chen’s multi-sprocket assembly with plurality of snap hooks that serves as a axially outer stop portion; where said plurality of snap hooks has an elasticity and a deformable outer diameter that facilitate the mounting of a sprocket/ plurality of sprockets on the shaft portion of the locking screw arrangement simply by pushing said sprocket/ plurality of sprockets over said plurality of snap hooks. Mounting at least one sprocket of the multi-sprocket arrangement on the shaft portion of the locking screw arrangement in such manner is much quicker and/ or easier than employing the process taught by Chen (which require the removal/ decoupling of the axially outer stop portion from the shaft portion and reinstalling/ recoupling of said axially outer stop portion with said shaft portion).

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Civiero (U.S. PGPUB 2021/0131547 A1).

In regards to claim 12, Chen teach all intervening claim limitations a shown above. Chen further teach (Figures 1-5), the first component (connecting sleeve 30) of the locking screw arrangement (connecting sleeve 30 with the nut 34) having a first tool interface (outer periphery of the locking portion 35, which is shaped into a noncircular surface for fastening by a common tool as disclosed in paragraph 0018) configured to the engage a tool. Yet, Chen fail to explicitly teach, the second component (nut 34) of the locking screw arrangement (connecting sleeve 30 with the nut 34) having a second tool interface that is also configured to engage a tool.
 	However, Civiero teach (Figures 1-5 and Paragraphs 0047-0063) a multi-sprocket assembly (hub group 1) comprising: a multi-sprocket arrangement (cogset 20) being couplable with a driver (sprocket-carrying body 14 of the hub 10) of the rear wheel assembly (hub group 1), and a locking screw arrangement (ring nut 30) that axially fix at least two smallest sprockets (sprockets 26a, 26b, 26c, and 26d of the monolithic set/ quadruplet 26) of the multi-sprocket arrangement (cogset 20) to the driver (sprocket-carrying body 14 of the hub 10); the locking screw arrangement (ring nut 30) including a first component (axially inner second part 32) with at least one external thread (radially peripheral threaded portion 36), and a second component (axially outer first part 31) with an axially outer stop portion (flange 35); the first component (axially inner second part 32) having a first tool interface (inner opening 42 of the inner flange 38, which has a hexagonal shaped coupling profile that is suitable for engaging a tightening tool with a matching shape as disclosed in paragraph 0056), and the second component (axially outer first part 31) having a second tool interface (toothing 41 on the tubular body 33, which forms a coupling profile suitable for engaging a tightening tool with a matching shape as disclosed in paragraph 0055); wherein, the first and second tool interfaces (inner opening 42 of the inner flange 38 and the toothing 41 on the tubular body 33) are configured to be engaged by two different tools so that the first component (axially inner second part 32) and second component (axially outer first part 31) of the locking screw arrangement (ring nut 30) can be coupled together and to the driver (sprocket-carrying body 14 of the hub 10) (see also paragraphs 0060-0061). 
	Consequently, using the additional suggestion in Civiero reference, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide both the first and second components of the locking screw arrangement in Chen’s multi-sprocket assembly with respective first and second tool interfaces that can be engaged by two different tools. Such a modification would allow a user to easily and securely connect/ screw together the first and second components of the locking screw arrangement by apply an adequate amount of torque; which will ensure said first and second components remained coupled together when the multi-sprocket assembly is in operation.

Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Kamada (U.S. PGPUB 2017/0369124 A1).

In regards to claim 18, Chen teach all intervening claim limitations a shown above. Yet, Chen fail to teach a smallest sprocket (smallest external sprocket 41 of the external freewheel 40) of the multi-sprocket arrangement (freewheel unit 20 and external freewheel 40) having, on its outer side surface (side surface of the smallest external sprocket 41 that faces/ contacts the nut 34), a radially and axially extending recess designed to receive the axially outer stop portion (nut 34) of the locking screw arrangement (connecting sleeve 30 with the nut 34).
Whereas, Kamada teach (Figures 1-5 and Paragraphs 0060-0102) a multi-sprocket assembly (bicycle rear hub assembly 1 and bicycle rear sprocket assembly 10) comprising: a multi-sprocket arrangement (bicycle rear sprocket assembly 10) being couplable with a driver (sprocket support portion 4 of the bicycle rear hub assembly 1) of the rear wheel assembly (rear hub assembly 1 and bicycle rear sprocket assembly 10), and a locking screw arrangement (lock member 26) that axially fix at least two smallest sprockets (first sprocket 12/SP11 and second sprocket 38/SP10) of the multi-sprocket arrangement (bicycle rear sprocket assembly 10) to the driver (sprocket support portion 4 of the bicycle rear hub assembly 1); the locking screw arrangement (lock member 26) including a shaft portion (main body 28 of the lock member 26) for receiving at least one sprocket of the at least two sprockets (first sprocket 12/SP11 and second sprocket 38/SP10), an axially outer stop portion (radial projection 32 of the lock member 26) at one end region of the shaft portion (second axial end 28re of the main body 28), and an at least one external thread (male thread portion 30 of the lock member 26) at an opposite end region of the shaft portion (first axial end 28fe of the main body 28); the at least one external thread (male thread portion 30 of the lock member 26) configured to be screwed into an associated internal thread (female thread portion 4t of the sprocket support portion 4) to fix the locking screw arrangement (lock member 26) to the driver (sprocket support portion 4 of the bicycle rear hub assembly 1); wherein, a smallest sprocket (first sprocket 12/SP11) of the multi-sprocket arrangement (bicycle rear sprocket assembly 10) has, on its outer side surface (first bicycle outbound facing surface 16 of the first sprocket body 12b), a radially and axially extending recess (axially recessed portion 17 with the second tapered surface 17s) that engages/ receives the axially outer stop portion (radial projection 32 of the lock member 26, which defines the first tapered surface 34) (see also paragraphs 0073-0074 and 0091-0092).
 Therefore, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the smallest sprocket of the multi-sprocket arrangement in Chen’s multi-sprocket assembly with a radially and axially extending recess, as suggested by Kamada; where said radially and axially extending recess is formed on the outer side surface of the smallest sprocket and is designed to at least partially accommodate/ engage the axially outer stop portion of the locking screw arrangement in said multi-sprocket assembly. Properly seating the axially outer stop portion of the locking screw arrangement within such a radially and axially extending recess provided on the outer side surface of the smallest sprocket in the multi-sprocket arrangement, would minimize the axially protruding amount of the locking screw arrangement (or the axially protruding amount of the axially outer stop portion) in an outward axial direction towards the frame of bicycle. This is advantageous in limiting/ preventing any frictional contact between the locking screw arrangement and the frame of the bicycle that may negatively affect the rotation of the locking screw arrangement, the locking screw arrangement, and/ or the driver of the multi-sprocket assembly; thereby improving the overall performance and functionality of the multi-sprocket assembly.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195. The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                                    /MICHAEL R MANSEN/                                                                            Supervisory Patent Examiner, Art Unit 3654